In a negligence action by two infants, passengers in an automobile owned by defendant Hattie Withers and operated by defendant Dorothy Withers, to recover from them damages for personal injuries sustained as a result of their automobile striking the rear of another automobile which had been stopped for a red *701traffic light, and by the infants" father to recover damages for medical expenses and loss of services, the defendants appeal from an order of the Supreme Court, Rockland County, dated October 12, 1960, granting plaintiffs’ motion for summary judgment. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion, issues of fact are presented which should be resolved by a trial. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.